Citation Nr: 0105655	
Decision Date: 02/26/01    Archive Date: 03/02/01

DOCKET NO.  99-25 274	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to an initial evaluation greater than 10 
percent for post traumatic stress disorder (PTSD), prior to 
December 23, 1998.

2.  Entitlement to an initial evaluation greater than 30 
percent for PTSD, from December 23, 1998.

3.  Entitlement to a total evaluation based on individual 
unemployability (TDIU) due to service connected disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Stanley Grabia, Counsel
REMAND

The veteran served on active duty from July 1971 to July 
1973.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from November 1994 and August 1999 rating 
actions of the Jackson, Mississippi Regional Office (RO) of 
the Department of Veterans Affairs (VA).

The United States Court of Appeals for Veterans Claims 
(Court) has held that in the case of a TDIU claim, the duty 
to assist requires that VA obtain an examination which 
includes an opinion on what effect the veteran's service- 
connected disabilities have on his ability to work. 38 
U.S.C.A. § 5107(a); Friscia v. Brown, 7 Vet. App. 294, 297 
(1994); 38 C.F.R. §§ 3.103(a), 3.326, 3.327, 4.16(a) (1999). 
In this case, VA is required to obtain an examination that 
assesses the effect of his service connected disabilities on 
his ability to maintain gainful employment.

A November 1994 RO decision granted service connection for 
PTSD and assigned a 10 percent evaluation, effective June 1, 
1994.  The veteran perfected an appeal from this decision.  
An August 1999 RO decision increased the evaluation assigned 
for the veteran's service connected PTSD to 30 percent, 
effective December 23, 1998.  This is his only service 
connected disability.

During the pendency of the veteran's appeal the rating 
criteria for evaluating psychiatric disorders was changed, 
effective November 7, 1996.  See 38 C.F.R. Part 4, Rating 
Schedule.  Mental disorders, 61 Fed. Reg. 52695 (1996) 
(codified at 38 C.F.R. § 4.130).  In Karnas v. Derwinski, 
1 Vet. App. 308 (1991), it was held that when the law or 
regulations changed after a claim has been filed, but before 
the appeal process has been concluded, the version most 
favorable to the appellant will apply unless Congress 
provided otherwise or permitted the Secretary to do otherwise 
and the Secretary did so.  See DeSousa v. Gober, 10 Vet. 
App. 461, 465-67 (1997).  Where compensation is awarded or 
increased pursuant to any act or administrative issue, the 
effective date of such award or increase shall be fixed in 
accordance with the facts found, but shall not be earlier 
than the effective date of the act or administrative issue.  
38 U.S.C.A. § 5110(g) (West 1991).  Therefore, in this case, 
the veteran's PTSD should be evaluated under the old criteria 
both prior to and from November 7, 1996, and under the new 
criteria as well from November 7, 1996.

The record reflects that the veteran's service-connected PTSD 
has been evaluated by the RO under the rating criteria in 
effect prior to November 7, 1996, at the time of the November 
1994 decision.  At the time of the August 1999 RO decision 
the veteran's service-connected PTSD was evaluated by the RO 
under the rating criteria in effect from November 7, 1996, 
but it was not evaluated again under the criteria in effect 
prior to November 7, 1996.  

Further, since this is an initial rating, the rule from 
Francisco v. Brown, 7 Vet. App. 55 (1994), that the present 
level of disability is of primary importance is not 
applicable.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  
Therefore, at the time of an initial rating, separate ratings 
can be assigned for separate periods of time based on facts 
found, a practice known as staged ratings.  Id. at 125.  

Subsequent to the certification of the appeal to the Board 
the veteran submitted additional relevant evidence.  While he 
did waive RO consideration of this evidence, the report of an 
April 2000 psychiatric evaluation reflects a worsening in the 
veteran's PTSD since the VA examination in May 1999.

In light of the above, the appeal is REMANDED to the RO for 
the following:

1.  The RO should contact the veteran and 
request that he provide the names, 
addresses and approximate dates of 
treatment for all VA and non-VA health 
care providers who have recently treated 
him for PTSD.  With any necessary 
authorization, the RO should review the 
veteran's response, in comparison with 
records already contained in the claims 
file, and attempt to obtain copies of 
pertinent treatment records identified by 
the veteran that are not already a part 
of the record.

2.  The veteran should be afforded a VA 
psychiatric examination by a board-
certified specialist, if available, to 
determine the nature and extent of the 
veteran's service-connected PTSD.  All 
necessary tests and studies should be 
accomplished and all clinical 
manifestations reported in detail.  The 
claims file must be made available to the 
examiner for review and the examination 
report should reflect that such review was 
accomplished.  The examiner should report 
a multi-axial diagnosis identifying all 
current psychiatric disorders and offer an 
opinion of the extent to which the 
veteran's service-connected PTSD 
interferes with his ability to establish 
and maintain relationships, as well as any 
reduction in reliability and productivity.  
An opinion should also be offered as to 
the extent to which the PTSD interferes 
with the veteran's ability to obtain and 
retain gainful employment.  The examiner 
should indicate the veteran's overall 
psychological, social and occupational 
functioning using the Global Assessment of 
Functioning (GAF) Scale provided in the 
Diagnostic and Statistical Manual of 
Mental Disorders, 4th ed. (DSM-IV) and 
assign a GAF score that reflects the 
veteran's impairment due to his PTSD.  A 
complete rationale should be given for all 
opinions and conclusions expressed.

3.  Then, after ensuring that the 
provisions of the Veterans Claims 
Assistance Act of 2000 have been complied 
with, the RO should readjudicate the 
issues on appeal.

4. If any benefit sought on appeal is not 
granted to the veteran's satisfaction, 
both the veteran and his representative 
should be provided a supplemental 
statement of the case and afforded the 
appropriate opportunity to respond 
thereto. 

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  In 
taking this action, the Board implies no conclusion, either 
legal or factual, as to the ultimate outcome warranted.  No 
action is required of the veteran until he is otherwise 
notified.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	MILO H. HAWLEY
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


